Tolman, J.
This is one of those cases in which we must either detail a great number of charges as alleged in appellant’s complaint, set forth the substance of the testimony offered to support them, and then draw the conclusion that the evidence wholly fails to prove the charges made; or content ourselves by saying that the questions involved are of fact only, and that we agree with the results reached by the trial court upon the facts. Since there is nothing which can be discussed that will be of general interest, and anything we might say would be valueless as a guide or precedent in the future, we are constrained to say only that, after reading and considering the evidence offered, we are convinced that appellant failed to prove any cause of action.
The judgment appealed from is therefore affirmed.
Main, C. J., Holcomb, Parker, and Mackintosh, JX, concur.